Citation Nr: 0421453	
Decision Date: 08/05/04    Archive Date: 08/09/04

DOCKET NO.  02-22 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.	Entitlement to an increased (compensable) original rating 
for the residuals of dental trauma of teeth numbered 7, 8, 9, 
and 10.  

2.	Entitlement to an increased (compensable) original rating 
for headaches.  

3.	Entitlement to an increased (compensable) original rating 
for the residuals of a gunshot wound of the nose.  

4.	Entitlement to a compensable evaluation on the basis of 
multiple noncompensable disabilities under 38 C.F.R. § 3.324.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
October 1967.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a March 2002 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), that granted service connection for dental 
trauma of teeth numbered 7 through 10, granted service 
connection for headaches and granted service connection for 
the residuals of a gunshot wound of the nose.  Those 
disabilities were assigned noncompensable disability ratings.  
The RO also denied a compensable evaluation under the 
provisions of 38 C.F.R. § 3.324.  The veteran has appealed 
the initial evaluations assigned.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  The veteran testified at a hearing at the 
RO before the undersigned in March 2003.

By rating decision dated in March 2002, the RO denied a 
compensable rating on the basis of 38 C.F.R. § 3.324.  At his 
hearing on appeal, the veteran and his representative 
indicated disagreement to this noncompensable evaluation.  
This issue has not been addressed by the RO, but is before 
the Board for appellate consideration.  Manlincon v. West, 12 
Vet. App. 238 (1999).  

The issues of compensable evaluations for the residuals of a 
gunshot wound of the nose and under the provisions of 
38 C.F.R. § 3.324 will be addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The veteran has been service connected for dental trauma 
of teeth numbered 7 through 10, which have been replaced by 
suitable prosthesis.  

2.	The veteran's headache disorder is currently manifested by 
non-disabling attacks averaging approximately once every 
month.  


CONCLUSIONS OF LAW

1.	The criteria for a compensable rating for the residuals of 
dental trauma have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.150, Diagnostic Code 9913 (2003).  

2.	The criteria for a compensable rating for headaches have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.20, 4.124a, Diagnostic Code 8100 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). See, 38 
U.S.C.A. §§ 5102, 5103, 5103, 5107 (West 2002).  The new law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jun. 24, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits. In 
addition the court found that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this regard the RO notified the appellant of the 
requirements necessary to establish his claim in the 
statement of the case and supplemental statements of the case 
that have been furnished.  In addition, the veteran was 
furnished a letter in November 2001 that provided 
notification of the information and medical evidence 
necessary to substantiate this claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim, fulfilling the 
fourth element.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. 3.159(b) (2003); Quartuccio v. Principi 16 Vet. App. 
183 (2002).  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim and had a hearing on appeal.  Thus, under the 
circumstances in this case, VA has satisfied the duties to 
notify and assist the veteran, and adjudication of this 
appeal poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

I.  Residuals of Dental Trauma of Teeth Numbered 7, 8, 9, and 
10.

The veteran contends that a compensable evaluation should be 
assigned for the residuals of dental trauma for which service 
connection has been established.  The record shows that 
service connection for the residuals of dental trauma was 
granted by the rating decision dated in March 2002 that gave 
rise to this appeal.  The veteran was afforded dental 
examinations in January 2000 and December 2001.  Those 
examination reports showed that the veteran was not missing 
any teeth.  In addition, a statement, dated in December 1999, 
was received from a private dentist who indicated that the 
veteran had sustained trauma to the maxillary anterior teeth, 
numbered 7 through 10 and the veteran was treated with root 
canal therapy.

For loss of teeth, a 10 percent evaluation is warranted where 
all upper anterior teeth, or lower anterior teeth, or all 
upper and lower teeth on one side of are missing.  Where the 
loss of masticatory surface can be replaced by suitable 
prosthesis, a noncompensable evaluation is warranted.  
38 C.F.R. § 4.150; Diagnostic Code 9913.  

It has not been shown that the veteran has lost teeth that 
are not replaceable by a suitable prosthesis as a result of 
his service connected dental trauma.  As such, the criteria 
for a compensable evaluation are not demonstrated in the 
record and the appeal must be denied.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim and a compensable 
original rating for residual of dental trauma of teeth 7 
through 10 is denied.

II.  Headaches

Regarding the veteran's headache disorder, service connection 
was granted by the RO in the March 2002 rating decision that 
gave rise to this appeal.  An examination was conducted by VA 
in February 2000.  At that time, the veteran stated that he 
had a headache in the frontal area every two weeks.  When he 
had these, there was no evidence of any epistaxis, 
infections, or active sinusitis.  The headaches were relieved 
by aspirin.  There was no history of dizzy spells, blackout, 
or stroke.  There were no complaints of smelling, tasting or 
swallowing problems and no typical history of tics, chorea or 
migraine.  On physical examination, a mild frontal pain was 
noted on pressure application, but other than the maxillary 
areas, all others were within normal limits.  There were no 
clinical symptoms of any typical migraine.  Cranial nerve 
functions were grossly intact.  There was no nystagmus, 
strabismus or blurred vision.  There was no tenderness in the 
temporal areas or occipital areas.  The diagnoses were 
inconsistent mild headaches, mainly frontal, etiology 
unclear, but possibly secondary to facial trauma.  

An examination was conducted by VA in December 2001.  At that 
time, he reported having had headaches off and on since his 
gunshot wound in 1967,  He could not describe the location, 
but reported that it was noted in the left temple area.  
These were not very frequent, about once per month or every 
two months.  He reported that he had been prescribed a 
headache medication, but that this was expensive and he has 
stopped using it.  He stated that he had not been diagnosed 
as having migraine headaches.  He described his headaches as 
throbbing or dull.  He could not describe any aggravating or 
alleviating factors and denied a history of nausea, vomiting 
or blurred vision.  He was employed as a physical education 
teacher and coach and stated that he had not missed any work 
as a result of the headaches.  Examination showed no 
tenderness over the maxillary sinuses or pain in the head.  
The pertinent diagnosis was history of infrequent, 
nondisabling headaches.  

The veteran testified at a hearing in March 2003.  At that 
time, the veteran testified that he had headaches two or 
three times per month.  He stated that he had missed work 
twice per month due to his headache disorder.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the function affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or for 
those not fully supported by clinical and laboratory findings.  
Nor will ratings assigned to organic diseases and injuries be 
assigned by analogy to conditions of functional origin.  
38 C.F.R. § 4.20.  

The veteran's headache disorder has been rated as analogous 
to migraines.  Pursuant to the criteria for the evaluation of 
migraines, a 10 percent evaluation is warranted where the 
evidence shows characteristic prostrating attacks averaging 
once in two months over the past several months.  With less 
frequent attacks, a noncompensable evaluation is warranted.  
38 C.F.R. § 4.124a, Diagnostic Code 8100.  

Review of the record shows that the veteran has attacks of 
headaches that are somewhat disabling, but are not similar in 
any way to prostrating attacks of migraine.  The evidence 
does not show a history of prostrating attacks.  At no time 
during the period for which the veteran has established 
service connection for headaches has he met the criteria for 
a compensable evaluation for headaches as prostrating attacks 
are not shown.  As such, a compensable evaluation for 
headaches is not warranted.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim and a compensable 
original rating for headaches is denied.


ORDER

A compensable original evaluation for the residuals of dental 
trauma is denied.

A compensable original evaluation for headaches is denied.  


REMAND

The veteran is also seeking an increased rating for the 
residuals of a gunshot wound of the nose and, alternatively, 
seeks a compensable rating on the basis of 38 C.F.R. § 3.324.  
It was pointed out at his hearing on appeal that he 
apparently has retained foreign bodies from the gunshot wound 
that he received in service and that the residual scar is 
disfiguring.  It is also noted that the criteria for the 
evaluation of scars and skin disorders have been revised.  
The agency of original jurisdiction should have the 
opportunity to evaluate the veteran's residuals under the 
revised criteria.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
Therefore, an additional examination is warranted to provide 
the evidence needed to evaluation the veteran's disability 
pursuant to the amended criteria.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that where a notice of disagreement has been 
filed with regard to an issue, and a statement of the case 
has not been issued, the appropriate Board action is to 
remand the issue to the RO for issuance of a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238 (1999).  The 
veteran has expressed timely disagreement to the denial of a 
compensable evaluation on the basis of multiple 
noncompensable disabilities under 38 C.F.R. § 3.324 and a 
statement of the case has not been issued.  Therefore, that 
issue must be remanded so that a statement of the case may be 
issued.

Therefore, the case is remanded for the following:

1.  Arrange for the veteran to undergo an 
examination to ascertain all of the 
residuals of the gunshot wound that the 
veteran sustained during service.  All 
indicated studies, including X-ray 
studies and unretouched color 
photographs, should be conducted.  The 
claims folder should be made available 
for review in connection with this 
examination.  The examiner should 
specifically state whether or not each of 
the following characteristics of 
disfigurement is shown:

1) scar 5 or more inches (13 or more 
centimeters) in length;
2) scar at least one-quarter inch 
(0.6 centimeters) wide at widest 
part;
3) surface contour of scar elevated 
or depressed on palpation;
4) scar adherent to underlying 
tissue;
5) skin hypo- or hyper-pigmented in 
an area exceeding six square inches 
(39 square centimeters);
6) skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an 
area exceeding six square inches (39 
square centimeters);
7) underlying soft tissue missing in 
an area exceeding six square inches 
(39 square centimeters);
8) skin indurated and inflexible in 
an area exceeding six square inches 
(39 square centimeters).

2.  The RO should issue a statement of 
the case which addresses the issue of 
entitlement to a compensable evaluation 
on the basis of multiple noncompensable 
disabilities pursuant to 
38 C.F.R. § 3.324.

3.  Thereafter, the RO should readjudicate 
the issues on appeal.  If the determination 
remains unfavorable to the veteran, he should 
be provided with a supplemental statement of 
the case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The SSOC should inform the veteran of the 
revised regulations for the evaluation of 
skin disabilities.  The veteran should be 
given an opportunity to respond to the SSOC 
prior to the case being returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Harvey P. Roberts
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



